Filed 4/8/14 P. v. Grijalva CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


THE PEOPLE,

         Plaintiff and Respondent,                                                     F066975

                   v.                                                    (Super. Ct. No. F12907509)

EDWARD LOPEZ GRIJALVA,                                                               OPINION

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Alvin M.
Harrell III, Judge.
         Deborah Prucha, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.


                                                        -ooOoo-


*        Before Levy, Acting P.J., Cornell, J., and Gomes, J.
       Appellant, Edward Lopez Grijalva, appeals following his conviction by plea of
grand theft firearm (count 1/Pen. Code, § 487, subd. (d))1 and attempted auto theft
(count 4/Veh. Code, § 10851, subd. (a)). Following independent review of the record
pursuant to People v. Wende (1979) 25 Cal.3d 436, we affirm.
                     FACTUAL AND PROCEDURAL HISTORY
       On September 21, 2012, at approximately 4:20 p.m., upon arriving home and
parking his car under a carport, Eugene P. heard loud sounds coming from his garage.
Eugene walked into the garage and saw Grijalva by a workbench and the door open on a
car parked inside. Eugene also saw a hammer and screwdriver on the front seat of the
car, that the car’s dashboard had been removed, and that its steering column was broken.
Additionally, a door was open to a closet where Eugene kept his hunting equipment.
Four rifles and a rangefinder he stored in the closet were laying on the trunk hood of the
car. Eugene yelled at Grijalva asking what he was doing there and Grijalva replied that
someone was trying to kill him. Grijalva then exited the garage carrying a .22-caliber
rifle as Eugene’s wife called law enforcement.
       Fresno County Sheriff’s deputies soon arrived on the scene and took Grijalva into
custody. After being read his Miranda2 rights, Grijalva stated he believed people were
after him because he had a previous arrest for attempting to transport drugs, that he tried
to take the car in order to get away from these people, and that he needed the firearms for
protection.
       On September 25, 2012, the district attorney filed a complaint charging Grijalva
with grand theft firearm (count 1), possession of a firearm by a felon (count 2/§ 29800,



1      All further statutory references are to the Penal Code unless otherwise indicated.
2      Miranda v. Arizona (1966) 384 U.S. 436.


                                             2
subd. (a)(1)), second degree burglary (count 3/§§ 459, 460, subd. (b)), and attempted
vehicle theft (count 4).
       On December 5, 2012, Grijalva pled no contest to the grand theft firearm and
attempted auto theft charges in exchange for the dismissal of the remaining counts and a
stipulated 16-month term.
       On January 31, 2013, the court sentenced Grijalva to the stipulated, 16-month
prison term, the mitigated term of 16 months on his grand theft firearm conviction and a
concurrent middle term of one year on his attempted auto theft conviction.
       Grijalva’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende, supra, 25 Cal.3d 436.) Grijalva has not responded to this
court’s invitation to submit additional briefing.
       Following an independent review of the record we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.




                                               3